Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because element number 173 in figure 10 should be element number 174 per specification page 18, paragraph [0060], line 3.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-3, 6, 8-12, 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. U.S. PGPub 2016/0373054 A1 (hereinafter Wang) in view of Armstrong et al. U.S. PGPub 2016/0294191 A1 (hereinafter Armstrong) and J’Neva Devi et al. U.S. PGPub 2010/0315850 A1 (hereinafter J’Neva).
Regarding Claim 1, Wang teaches a solar powered electric generator (Wang, Fig. 1; Para. [0001], Lines 1-3, “portable solar power supply”) comprising a housing (Wang, Fig. 1, Element 1; Para. [0027], Lines 1-4) having at least one vent configured to allow air to exit from inside of the housing (Wang, Fig. 1, Element 23; Para. [0027], Lines 12-14, “air outlet”) and at least one air intake configured to allow air to enter the housing (Wang, Fig. 1, Element 22; Para. [0027], Lines 12-14, “air inlet”), a cooling fan disposed within the housing and configured to blow air out of the at least one vent (Wang, Fig. 1, Element 71; Para. [0028], Lines 4-18), a electrical input coupled to the housing and configured to receive electrical energy from a solar panel array (Wang, Fig. 1, Element 4; Para. [0030], Lines 10-17, “solar charging interface”), at least one rechargeable battery disposed within the housing (Wang, Fig. 1, Element 6; Para. [0027], Lines 16-18), at least one electrical output coupled to the housing (Wang, Fig. 1, Element 4; Para. [0030], Lines 13-20, “output interface”), at least one electrical controller disposed within the housing and configured to distribute electrical power received from the electrical input connector to the at least one rechargeable battery and the at least one electrical output connector (Wang, Fig. 1, Element 73; Para. [0030], Lines 10-20), but does not teach a threaded electrical connection.

It would have been obvious to a person having ordinary skill in the art to understand that although Wang is silent as to the actual connectors used on the portable solar power supply, Wang would inherently incorporate some type of conventional solar panel connection commonly understood in the art.  The connection taught by Armstrong, for connecting sources and loads to the portable power supply, teaches one of the many conventional connections utilized in the art for connecting electronics in a field environment.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Armstrong, to provide secure and durable connections between the solar source and the power supply of Wang.
The combined teaching of the Wang and Armstrong references discloses the claimed invention as stated above, but does not teach an adjustor to allow a user to adjust the output electrical energy.
J’Neva, however, teaches an adjustor (J’Neva, Fig. 2A, Element 246; Para. [0049], lines 1-4) coupled to the housing and in electrical communication with the at least one electrical controller (J’Neva, Fig. 6, Element 604; Para. [0141], lines 1-12), the adjuster being configured to allow a user to adjust the output electrical energy to the at least one electrical output connector (J’Neva, Fig. 2A, Element 250; Para. [0049], lines 1-4, Note: DC bypass outlet 250 is mis-numbered in paragraph [0049] as 235. See paragraph [0045], for the correct correlation.).
It would have been obvious to a person having ordinary skill in the art to understand that although Wang is silent as to being able to adjust the output of the portable solar power supply, 
Regarding Claim 2, The combined teaching of references Wang, Armstrong and J’Neva discloses the claimed invention as stated above in claim 1.  Furthermore, Wang teaches wherein the at least one electrical output connector comprises at least one of a 12-volt electrical connector, a USB connector, an Anderson Powerpole connector, or a JST connector (Wang, Fig. 1, Element 4; Para. [0030], Lines 13-20, “output interface”). 
Regarding Claim 3, The combined teaching of references Wang, Armstrong and J’Neva discloses the claimed invention as stated above in claims 2/1.  Furthermore, Armstrong teaches further comprising a positive electrical terminal coupled to the housing and in electrical communication with the at least one rechargeable battery, and a negative electrical terminal coupled to the housing and in electrical communication with the at least one rechargeable battery (Armstrong, Para. [0034], Lines 1-11, and Para. [0065], Lines 1-4). 
It would have been obvious to a person having ordinary skill in the art to understand that although Wang is silent as to the actual connectors used on the portable solar power supply, Wang would inherently incorporate some type of conventional solar panel connection commonly understood in the art.  The connection taught by Armstrong, for connecting sources and loads to the portable power supply, teaches one of the many conventional connections utilized in the art 
Regarding Claim 6, The combined teaching of references Wang, Armstrong and J’Neva discloses the claimed invention as stated above in claim 1.  Furthermore, Wang teaches further comprising one or more carrying handles coupled the housing (Wang, Fig. 1, Element 15; Para. [0031], Lines 4-5). 
Regarding Claim 8, The combined teaching of references Wang, Armstrong and J’Neva discloses the claimed invention as stated above in claim 1.  Furthermore, Armstrong teaches further comprising a wireless access device in electrical communication with the at least one electrical controller and configured to communicate with and receive commands from a mobile device (J’Neva, Fig. 6, Element 624; Para. [0138], lines 1-18). 
Absent of showing criticality to provide external user communication, it would have been an obvious matter of design choice to provide the communication of J’Neva based on desirability, since applicant has not disclosed that this solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with other types of control.
Regarding Claim 9, The combined teaching of references Wang, Armstrong and J’Neva discloses the claimed invention as stated above in claims 8/1.  Furthermore, J’Neva teaches wherein the mobile device is at least one of a remote control, a smartphone, or a tablet (J’Neva, Fig. 6, Element 624; Para. [0138], lines 1-18). 

Regarding Claim 10, Wang teaches a solar powered electric generator system (Wang, Fig. 1; Para. [0001], Lines 1-3, “portable solar power supply”), and a solar powered electric generator (Wang, Fig. 1; Para. [0001], Lines 1-3, “portable solar power supply”) comprising a housing (Wang, Fig. 1, Element 1; Para. [0027], Lines 1-4) having at least one vent configured to allow air to exit from inside of the housing (Wang, Fig. 1, Element 23; Para. [0027], Lines 12-14, “air outlet”) and at least one air intake configured to allow air to enter the housing (Wang, Fig. 1, Element 22; Para. [0027], Lines 12-14, “air inlet”), a cooling fan disposed within the housing and configured to blow air out of the at least one vent (Wang, Fig. 1, Element 71; Para. [0028], Lines 4-18), a electrical input coupled to housing and configured to couple to the electrical output and receive the electrical energy from the solar panel array (Wang, Fig. 1, Element 4; Para. [0030], Lines 10-17, “solar charging interface”), at least one rechargeable battery disposed within the housing (Wang, Fig. 1, Element 6; Para. [0027], Lines 16-18), at least one electrical output connector coupled to housing (Wang, Fig. 1, Element 4; Para. [0030], Lines 13-20, “output interface”), at least one electrical controller disposed within the housing and configured to distribute electrical power received from the electrical input connector to the at least one rechargeable battery and the at least one electrical output connector (Wang, Fig. 1, Element 73; Para. [0030], Lines 10-20), but does not teach a threaded electrical connection.

It would have been obvious to a person having ordinary skill in the art to understand that although Wang is silent as to the actual connectors used on the portable solar power supply, Wang would inherently incorporate some type of conventional solar panel connection commonly understood in the art.  The connection taught by Armstrong, for connecting sources and loads to the portable power supply, teaches one of the many conventional connections utilized in the art for connecting electronics in a field environment.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Armstrong, to provide secure and durable connections between the solar source and the power supply of Wang.
The combined teaching of the Wang and Armstrong references discloses the claimed invention as stated above, but does not teach an adjustor to allow a user to adjust the output electrical energy.
J’Neva, however, teaches an adjustor (J’Neva, Fig. 2A, Element 246; Para. [0049], lines 1-4) coupled to the housing and in electrical communication with the at least one electrical 
It would have been obvious to a person having ordinary skill in the art to understand that although Wang is silent as to being able to adjust the output of the portable solar power supply, Wang would inherently incorporate some type of conventional power voltage accommodations commonly understood in the art.  The adjustment taught by J’Neva, for adjusting the output of the solar power generator, teaches one of the many conventional methods of changing an output utilized in the art for meeting the use desired by the user.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by J’Neva, to make the power supply of Wang more user friendly. 
Regarding Claim 11, The combined teaching of references Wang, Armstrong and J’Neva discloses the claimed invention as stated above in claim 10.  Furthermore, Wang teaches wherein the at least one electrical output connector comprises at least one of a 12-volt electrical connector, a USB connector, an Anderson Powerpole connector, or a JST connector. (Wang, Fig. 1, Element 4; Para. [0030], Lines 13-20, “output interface”). 
Regarding Claim 12, The combined teaching of references Wang, Armstrong and J’Neva discloses the claimed invention as stated above in claims 11/10.  Furthermore, Armstrong teaches wherein the solar powered electric generator further comprises a positive electrical terminal coupled to the housing and in electrical communication with the at least one rechargeable battery, and a negative electrical terminal coupled to the housing and in electrical 
It would have been obvious to a person having ordinary skill in the art to understand that although Wang is silent as to the actual connectors used on the portable solar power supply, Wang would inherently incorporate some type of conventional solar panel connection commonly understood in the art.  The connection taught by Armstrong, for connecting sources and loads to the portable power supply, teaches one of the many conventional connections utilized in the art for connecting electronics in a field environment.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Armstrong, to provide secure and durable connections between the solar source and the power supply of Wang. 
Regarding Claim 15, The combined teaching of references Wang, Armstrong and J’Neva discloses the claimed invention as stated above in claim 10.  Furthermore, Wang teaches wherein the solar powered electric generator further comprises one or more carrying handles coupled the housing (Wang, Fig. 1, Element 15; Para. [0031], Lines 4-5). 
Regarding Claim 17, The combined teaching of references Wang, Armstrong and J’Neva discloses the claimed invention as stated above in claim 10.  Furthermore, Armstrong teaches wherein the solar powered electric generator further comprises a wireless access device in electrical communication with the at least one electrical controller and configured to communicate with and receive commands from a mobile device (J’Neva, Fig. 6, Element 624; Para. [0138], lines 1-18). 
Absent of showing criticality to provide external user communication, it would have been an obvious matter of design choice to provide the communication of J’Neva based on 
Regarding Claim 18, The combined teaching of references Wang, Armstrong and J’Neva discloses the claimed invention as stated above in claims 17/10.  Furthermore, Armstrong teaches wherein the mobile device is at least one of a remote control, a smartphone, or a tablet (J’Neva, Fig. 6, Element 624; Para. [0138], lines 1-18). 
Absent of showing criticality to provide external user communication, it would have been an obvious matter of design choice to provide the communication of J’Neva based on desirability, since applicant has not disclosed that this solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with other types of control. 
Regarding Claim 19, The combined teaching of references Wang, Armstrong and J’Neva discloses the claimed invention as stated above in claim 10.  Furthermore, Wang teaches further comprising an external cooling fan having an electrical input connector removably coupled to the at least one electrical output connector (Wang, Para. [0002], Lines 1-9). 
Wang discloses the claimed invention except for specifying a particular device that can be powered by the solar power supply.  It would have been obvious to one having ordinary skill in the art to provide an external fan, external light, external radio, or any other type of electrical device needing power since it was known in the art that the purpose of the solar power supply was to power external electrical devices such as the external cooling fan of this claim.

Regarding Claim 20, The combined teaching of references Wang, Armstrong and J’Neva discloses the claimed invention as stated above in claim 10.  Furthermore, Armstrong teaches wherein the electrical power transmission line of the solar panel array further includes an integrated circuit breaker (Armstrong, Fig. 3, Element 318; Para. [0038], Lines 1-7). 
. 
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. U.S. PGPub 2016/0373054 A1 (hereinafter Wang) in view of Armstrong et al. U.S. PGPub 2016/0294191 A1 (hereinafter Armstrong) and J’Neva Devi et al. U.S. PGPub 2010/0315850 A1 (hereinafter J’Neva) as applied to claims 3/2/1 above, and further in view of Pierce U.S. PGPub 2007/0019453 A1 (hereinafter Pierce).
Regarding Claim 4, The combined teaching of references Wang, Armstrong and J’Neva discloses the claimed invention as stated above in claims 3/2/1, but does not teach gauges for input and output power.
Pierce, however, teaches further comprising at least one input electrical gauge coupled to the housing and comprising at least one of a voltmeter or an ammeter, and at least one output electrical gauge coupled to the housing and comprising at least one of a voltmeter or an ammeter (Pierce, Fig. 2, Elements 125 and 127; Para. [0052], Lines 3-7).
Absent of showing criticality to provide meters/gauges for the input and output power, it would have been an obvious matter of design choice to provide the input and output meters of Pierce based on desirability, since applicant has not disclosed that this solves any stated problem 
Regarding Claim 5, The combined teaching of references Wang, Armstrong, J’Neva and Pierce discloses the claimed invention as stated above in claims 4/3/2/1.  Furthermore, J’Neva teaches wherein the adjustor is a potentiometer (J’Neva, Fig. 2A, Element 246; Para. [0049], lines 1-4). 
It would have been obvious to a person having ordinary skill in the art to understand that although Wang is silent as to being able to adjust the output of the portable solar power supply, Wang would inherently incorporate some type of conventional power voltage accommodations commonly understood in the art.  The adjustment taught by J’Neva, for adjusting the output of the solar power generator, teaches one of the many conventional methods of changing an output utilized in the art for meeting the use desired by the user.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by J’Neva, to make the power supply of Wang more user friendly.
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. U.S. PGPub 2016/0373054 A1 (hereinafter Wang) in view of Armstrong et al. U.S. PGPub 2016/0294191 A1 (hereinafter Armstrong) and J’Neva Devi et al. U.S. PGPub 2010/0315850 A1 (hereinafter J’Neva) as applied to claims 12/11/10 above, and further in view of Pierce U.S. PGPub 2007/0019453 A1 (hereinafter Pierce). 
Regarding Claim 13, The combined teaching of references Wang, Armstrong and J’Neva discloses the claimed invention as stated above in claims 12/11/10, but does not teach gauges for input and output power.

Absent of showing criticality to provide meters/gauges for the input and output power, it would have been an obvious matter of design choice to provide the input and output meters of Pierce based on desirability, since applicant has not disclosed that this solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with other types of indicators. 
Regarding Claim 14, The combined teaching of references Wang, Armstrong, J’Neva and Pierce discloses the claimed invention as stated above in claims 13/12/11/10.  Furthermore, J’Neva teaches wherein the adjustor is a potentiometer (J’Neva, Fig. 2A, Element 246; Para. [0049], lines 1-4). 
It would have been obvious to a person having ordinary skill in the art to understand that although Wang is silent as to being able to adjust the output of the portable solar power supply, Wang would inherently incorporate some type of conventional power voltage accommodations commonly understood in the art.  The adjustment taught by J’Neva, for adjusting the output of the solar power generator, teaches one of the many conventional methods of changing an output utilized in the art for meeting the use desired by the user.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by J’Neva, to make the power supply of Wang more user friendly.
Allowable Subject Matter
Claims 7 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claims 7 and 16: Though the prior art discloses a solar powered electric generator and system comprising a housing, cooling vents and fan, threaded electrical connector, at least one rechargeable battery, output connectors, controller and a method of adjusting the output power, it fails to teach or suggest the aforementioned limitations of claim X, and further including the combination of:
wherein the one or more carrying handles further include one or more air inlet apertures in fluidic communication with the at least one air intake.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Adamany et al. U.S. PGPub 2020/0313455 teaches a portable solar power unit.
Smith U.S. PGPub 2019/0036359 teaches a portable solar power unit. 
Stach U.S. PGPub 2019/0013766 teaches a portable solar power unit.
Lyman et al. U.S. PGPub 2009/0039705 teaches a portable solar power unit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY D ROBBINS whose telephone number is (571)272-7585.  The examiner can normally be reached on 8:30AM - 5:30PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERRY D ROBBINS/            Examiner, Art Unit 2859